Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katsuhiro Arai on 02/24/2021.

The application has been amended as follows: 
Please amend the claims as follows:
Please cancel claims 1-5.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to Invention I non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.

Reasons for Allowance
Claims 6-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claim 6 is that the prior art does not disclose an all solid battery comprising a first cover layer that is stacked as a first outermost layer in a multilayer structure in a stacking direction, the multilayer structure including the solid electrolyte layer, the 
One of the closest prior art references is Sato et al., JP2011-198692 (Cited in IDS). Sato teaches an all solid battery (Fig.1) comprising a solid electrolyte layer (3), a positive electrode layer (1) provided on a first face of the solid electrolyte layer, and a negative electrolyte layer (2) provided on a second face of the solid electrolyte layer. Sato further teaches that the electrolyte layer 3 extends to be a first cover layer that is stacked as a first outermost layer in a multilayer structure in a stacking direction, the multilayer structure including the solid electrolyte layer, the positive and negative electrode layers, and also a second cover layer that is stacked as a second outermost layer that is opposite to the first cover layer. However, it is noted that that the first cover layer, the second cover layer and the solid electrolyte layer 3 are all made of the same electrolyte material. Therefore, Sato does not teach that a main component of the first cover layer and the second cover layer is solid electrolyte of which ionic conductivity is lower than that of the solid electrolyte layer.
Another closest prior art reference is Mochigi et al., JP2014-192041 (Cited in IDS). Mochigi teaches an all solid battery comprising a solid electrolyte layer (11), a positive electrode layer (21) provided on a first face of the solid electrolyte layer, and a negative electrolyte layer (22) provided on a second face of the solid electrolyte layer. Mochigi teaches a first cover layer 10 that is stacked as a first outermost layer in a multilayer structure in a stacking direction, the multilayer structure including the solid electrolyte layer, the positive electrode layer and the negative electrode layer, and a second cover layer 10 that is stacked as a second outermost layer that is opposite to the first outermost layer. However, Mochigi teaches that cover layer 10 is made of the same electrolyte material as the solid electrolyte layer 11. Therefore, Mochigi does not teach that a main component of the first cover layer and the second cover layer is solid electrolyte of which ionic conductivity is lower than that of the solid electrolyte layer.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726